--------------------------------------------------------------------------------

EXHIBIT 10.1

TERMINATION AGREEMENT

THIS TERMINATION AGREEMENT (this “Agreement”) is entered into by and among, on
the one side:

I.

ARVANA PARTICIPAÇÕES S.A., a corporation incorporated and existing under the
laws of Brazil, with its head office at Av. Brigadeiro Faria Lima, 1571, 13.º
andar, cj. 13B, São Paulo, SP, enrolled at the Corporate Taxpayers Registry of
the Ministry of Finance (CNPJ/MF) under No. 04.754.635/0001-35 (hereinafter
referred to as “Arvana”);

   

and, on the other side,

    II.

GLOINFO 500 SOLUÇÕES EM TELEMÁTICA LTDA., a Brazilian limited company
incorporated and existing under the laws of Brazil, with its head office at Av.
Pres. Wilson, 228, 2.º andar, Rio de Janeiro, RJ, enrolled at the Corporate
Taxpayers Registry of the Ministry of Finance (CNPJ/MF) under No.
03.721.699/0001-77 (hereinafter referred to as “Global”); and

    III.

PAULO SANTOS MESSINA, Brazilian, married, businessman, identity card No.
10.244.809-9 IFP, enrolled at the General Taxpayers Roll (CPF/MF) under No.
051.561.257-00, and his spouse, LÚCIA SANGIACOMO MESSINA, Brazilian, married,
physician, identity card No. 05971064-0 IFP, enrolled at the General Taxpayers
Roll (CPF/MF) under No. 972.605.767-15, both resident and domiciled at Av.
Marechal Ramon Castilla, 199, apt. 203 – Botafogo, in Rio de Janeiro, RJ
(hereinafter collectively referred to as “PM”);

   

(Arvana, Global and PM are herein also individually referred to as a “Party”
and, collectively, as “Parties”.)

   

and, as intervening and additional parties,

    IV.

ARVANA COMUNICAÇÕES DO BRASIL S.A., a corporation incorporated and existing
under the laws of Brazil, with its head office at Av. Brigadeiro Faria Lima,
1571, 13.º andar, cj. 13C, São Paulo, SP, enrolled at the Corporate Taxpayers
Registry of the Ministry of Finance (CNPJ/MF) under No. 07.103.201/0001-63
(hereinafter referred to as the “Company”);

    V.

ARVANA NETWORKS, INC., a corporation incorporated and existing under the laws of
Barbados, with its head office at Suite 3, The Brick House, Bay St., St.
Michael, Barbados (hereinafter referred to as “Networks”); and

    VI.

TURINCO, INC., a corporation organized and existing under the laws of the State
of Nevada, with its head office at 1981 East 4800 South, Suite 100, Salt Lake
City, Utah 84117, United States of America (hereinafter referred to as "Turinco"
and, together with the Company and Networks, the “Intervening-Parties”).

WHEREAS:

A.

The Parties and the Intervening-Parties entered into an Investment Agreement,
dated September 8, 2005, as amended on October 4, 2005 (the “Investment
Agreement”), whereby they regulated the making of certain investments in the
Company in order to develop and provide voice services based on the voice over
internet protocol (VOIP) technology;

    B.

As a consequence of the Investment Agreement, Arvana invested and became a
shareholder of the Company, so that on the date hereof, after completion of part
of the transactions contemplated by

- 1 -

--------------------------------------------------------------------------------

the Investment Agreement, Global holds 25% (twenty-five percent) and Arvana
holds 75% (seventy-five percent) of the Company’s total issued and outstanding
capital; and

C.

The expectations of the Parties in relation to their investments in the Company
and, particularly, the development of the VOIP market in Brazil have not been
fulfilled, and the Parties wish to terminate the Investment Agreement, end up
their association and, subject to the terms of this Agreement, regulate the
consequences of the actions so far taken under the Investment Agreement and
certain other matters.

NOW THEREFORE, the parties agree to enter into this Agreement in accordance with
the following terms and conditions:

1.

TERMINATION OF THE INVESTMENT AGREEMENT; RELEASE

     

The Parties hereby terminate the Investment Agreement. Without prejudice to the
rights and obligations set forth in this Agreement, each of the Parties hereby
irrevocably and unconditionally grants the others and the Intervening-Parties
full, ample, general acquittal and release (plena, rasa e geral quitação e
exoneração), for nothing else to claim, in the present or the future, for
whatever reason.

      2.

REDEMPTION OF GLOBAL’S PARTICIPATION

      2.1

Current Shareholdings

     

As of the date hereof, the Company’s issued and outstanding capital is R$
392.800,00 (three hundred ninety-two thousand and eight hundred reais), divided
into 392,800 (three hundred ninety-two thousand eight hundred) shares, of which
274,960 (two hundred seventy-four thousand nine hundred sixty) are common shares
and 117,840 (one hundred seventeen thousand eight hundred forty) are preferred
shares, distributed between Global and Arvana as follows:

 

(a)

Global holds 98,200 (ninety-eight thousand two hundred) shares, representing in
the aggregate 25% (twenty-five percent) of the Company’s total issued and
outstanding capital, of which 27,221 (twenty-seven thousand two hundred
twenty-one) are common shares and 70,979 (seventy thousand nine hundred
seventy-nine) are preferred shares (collectively, “Global Shares”); and

      (b)

Arvana holds 294,600 (two hundred ninety-four thousand six hundred) shares,
representing in the aggregate 75% (seventy-five percent) of the Company’s total
issued and outstanding capital, of which 247,739 (two hundred forty-seven
thousand seven hundred thirty-nine) are common shares and 46,861 (forty-six
thousand eight hundred sixty-one) are preferred shares.

- 2 -

--------------------------------------------------------------------------------


The Company has a capital reserve in the amount of R$ 4,705,400.00 (four million
seven hundred five thousand four hundred reais), of which R$[1,651,074.00(one
million six hundred fifty-one thousand seventy-four reais)] have been funded.

    2.2

Redemption of Global’s shares

   

The Parties agree to cause the Company to redeem all of Global Shares. In order
to implement such redemption, within 2 (two) business days from the date hereof,
Arvana and Global shall hold a extraordinary shareholders’ meeting (assembléia
geral extraordinária) of the Company (the “First STAGE”) at which they shall
vote and approve creation of a new class of redeemable preferred shares
(“Preferred Shares Class B”) and the conversion of all Global Shares into such
Preferred Shares Class B, with the remaining preferred shares being renamed
“Preferred Shares Class A”. The Preferred Shares Class B shall have no voting
rights and shall have priority in the reimbursement of capital, with no premium,
and shall be redeemable at any time by the Company, for a price of R$1.00 (one
real) per share. Within 2 (two) business days from the First AGE, Arvana and
Global shall hold another extraordinary shareholders’ meeting (assembléia geral
extraordinária) of the Company (the “Second STAGE”) at which they shall vote and
approve the redemption of all Preferred Shares Class B, all of which shall then
be held by Global, without capital reduction, with use of the existing capital
reserve of the Company mentioned in Section 2.1. The redemption price shall be
R$98,200.00 (ninety-eight thousand two hundred reais) (the “Redemption Price”).

    2.3

Shareholders’ Agreement

   

Upon the redemption of Global Shares as set forth in Section 2.2, the
Shareholders’ Agreement entered into by Global and Arvana on October 6, 2005
shall be automatically terminated and the Company shall take all necessary
measures in order to register such termination in its appropriate corporate
book.

    3.

OTHER AGREEMENTS

    3.1

Assets Contributed by Global

   

Within 2 (two) business days from the Second AGE, Company shall sell to Global,
and Global shall acquire from the Company, all of the assets contributed by
Global to the Company’s capital as per the extraordinary shareholders’ meeting
of the Company held on September 2, 2005 (the “Transferred Assets”) (which were
then appraised at R$93.200,91 (ninety-three thousand two hundred reais and
ninety-one cents), for their book value. Global and the Company shall execute
any instrument or documents and shall take such other actions as necessary or
otherwise reasonably requested to implement the purchase and sale of the
Transferred Assets set forth herein.

    3.2

No Transfer of the Operation

   

Except for the “Televoz” trademark and website (described in Annex 3.2), Global
shall no longer transfer or assign to the Company the trademarks “Intervoz” and
“Televoz” or its operation, businesses, rights and agreements relating to the
development and provision of the services provided under such trademarks (the
“Operation”), including the operational agreements, client agreements, agency
agreements for the sale of ISP, and rights relating to services of Global’s
platform (3 Way Calling, Do not Disturb, Conference Call, Detailed Billing,
Unlimited Free IntraCall), as originally contemplated by provided for in the
Investment Agreement.

- 3 -

--------------------------------------------------------------------------------


3.3

Transfer of “Televoz” Trademark and Website

   

Global and the Company shall execute all instruments and documents necessary to
for Global to transfer to the Company, unconditionally and at no cost to the
Company, the “Televoz” trademark and website. Global and the Company shall take
such other actions as necessary to implement such transfer, including for the
proper recordation of the ownership of the Company with the Brazilian Patent
Office (INPI) and any other appropriate entity. Global hereby represents and
warrants that the “Televoz” trademark and website are free and clear of any and
all liens, encumbrances, debts, obligations and liabilities, whether known or
unknown. Global shall remain fully and exclusively liable for all past debts,
obligations and liabilities relating to “Televoz” trademark and website.

    3.4

Customers

   

Global shall retain all “Intervoz” and “Televoz” customers [existing on February
28, 2006], and shall be responsible for providing the contracted services to
these customers and shall be liable for any and all expenses incurred in
providing such services, including any expense necessary for the operation of
the SIP/VoIP technology platform identified in Annex 3.4 (“Platform”), such as
connectivity, interconnection and termination expenses.

    3.5

Platform

   

Subject to the terms of the equipment lease agreement attached hereto to as
Schedule 3.5, for the period beginning on March 1, 2006 and ending on or before
February 28, 2007, the Company shall allow Global the continued use of the
Platform, which is installed and operating in Global’s data center, free of
charge. Prior to the end of such term, Global shall have transferred all
customers connected to the Platform to another platform, owned or controlled by
Global, and at that time, Global shall return the Platform to the Company,
releasing it and allowing its prompt removal. In case Global does not return the
Platform to the Company within the term set forth herein, Global, without
prejudice to any rights of the Company, including to take any actions to
repossess the Platform, shall pay the Company a daily penalty of R$450.00 (four
hundred and fifty reais).

    3.6

Company’s Assets

   

Global has the option to, within 30 (thirty) days as from the date hereof and
upon written notice to the Company and making of the corresponding payment,
acquire any of the desktops PCs, notebooks computers and other workstation
equipment, USB phones and Handytones and other CPE hardware belonging to the
Company’s fixed assets and under Global’s control and possession on the date
hereof, as listed and priced in Annex 3.7 hereto. In case Global decides not to
acquire all or part of such Company’s fixed assets, it shall return all of them
to the Company, in perfect conditions, within the 30 (thirty) days term referred
to above, otherwise the Company shall be authorized to charge Global for them in
accordance with this section and, in case Global does not pay the charged amount
to the Company within 5 (five) days, the total amount charged shall be added to
the amount owed by Global to Company pursuant to Sections 4.2 and 4.3 and shall
be subject to adjustment, penalty and interest as set forth therein.

    3.7

Employees

   

All employees of Global that were to be transferred to the Company as a result
of the Investment Agreement or that otherwise have performed any services to the
Company or in connection with the Operation (the “Employees”) shall remain
employees of Global or have already been regularly dismissed by Global. Global
hereby represents and warrants that all compensation, taxes, social security and
any other charges owed in connection with the Employees through the

- 4 -

--------------------------------------------------------------------------------


date hereof, including any dismissal charges, as per applicable tax, labor or
social security laws and regulations, have been duly paid and Global shall be
fully and exclusively liable for them.

    3.8

Termination of Equipment Lease Agreement

   

Global and the Company hereby terminate the agreement called Contrato de
Comodato de Equipamentos (Equipment Lease Agreement), dated October 6, 2005.

    3.9

Amendment of Office Space Lease Agreement

   

Global and the Company hereby agree to amend the agreement called Contrato de
Comodato (Lease Agreement), entered into by Global and the Company on October 6,
2005 with respect to office space, so that (i) the leased area shall be reduced
to 20 (twenty) square meters; (ii) the lease term shall be 18 (eighteen) months
as from the date of such agreement, provided that the agreement shall be
terminated on the day Global returns the Platform to the Company, as per Section
3.5; and (iii) the leased area shall be enclosed and with a secure and lockable
door and is to be provided to the Company free of charge. All of the other terms
and conditions of such agreement shall remain valid and in force.

    3.10

Survival of Non-competition, Non-solicitation and Confidentiality Agreement

   

Global, PM and Arvana acknowledge and agree that the Non-competition,
Non-solicitation and Confidentiality Agreement, dated October 6, 2005, shall
continue to be valid and in full force in accordance with its terms and
conditions.

    3.11

Termination of Share Swap Option

   

For the avoidance of doubt, the Parties and Turinco acknowledge and agree that,
as a result of the termination of the Investment Agreement, the share swap
option set forth in Section 4.7 of the Investment Agreement is terminated, being
subject to the release set forth in Section 1.1.

    4.

LOANS TO GLOBAL

    4.1

Credit Assignment from Arvana to the Company

   

So as to assist Global in the conduct of the Operation through to the completion
of the transactions contemplated in the Investment Agreement, Arvana extended to
Global loans totaling the principal amount of [R$1,115,000.00 (one million one
hundred and fifteen thousand reais)], as per the loan agreements attached hereto
as Annex 4.1-A (the “Assigned Loans”), which were assigned to the Company as
partial payment of the shares subscribed to by Arvana in the Company as per the
shareholders’ meeting of the Company held on October 6, 2005 and the assignment
agreements attached hereto as Annex 4.1-B. Global hereby confesses to owe the
Company the total amount of [R$1,115,000.00 (one million one hundred and fifteen
thousand reais)] on the account of such transactions (the “Debt”).

    4.2

Settlement of Debt

   

The parties acknowledge that Global has incurred certain expenses on behalf of
the Company in connection with the Operation, such expenses totaling the amount
of R$942,491.50(the “Global Credit”). Global hereby represents and warrants that
the Global Credit is the total and sole amount that it may claim as being
incurred in reliance or contemplation of the transactions contemplated by the
Parties under the Investment Agreement. Global and the Company hereby set-off
part of the Debt against the Global Credit resulting in a balance owed in the
amount of R$172,508.50 (the “Balance”). Upon the signing of this agreement by
Global, the Company will reduce the

- 5 -

--------------------------------------------------------------------------------


Balance to an amount of R$125,00.00 (the “Amount Owed”) which amount shall
continue to be owed by Global to the Company, as per the terms and conditions
set forth in Section 4.3 below.

      4.3

Payment of the Amount Owed

     

Global and the Company will negotiate a repayment schedule prior to December 15,
2006. The repayment schedule will specify installments with the objective that
the Amount Owed will be fully paid to the Company on or before June 30, 2007.
Any balance of the Amount Owed which remains unpaid after June 30, 2007 shall
accrue, as from that date until the date of effective payment, monetary
adjustment in accordance with the variation of IGP-M/FGV, plus interest at the
rate of 1% (one percent) per month.

      5.

LIABILITY; IDEMNIFICATION

      5.1

Survival of Representations and Warranties

     

The Parties acknowledge and agree that the assumptions, declarations,
representations and warranties contained in Section 5 of the Investment
Agreement, as applicable, and the further representations and warranties granted
in this Agreement, shall survive for a term of 5 (five) years as from the date
thereof, as set forth therein. If written notice of a claim is given prior to
the expiration of such term, then the relevant representations and warranties
shall survive as to such claim, until such claim has been finally resolved.

      5.2

Liability of the Parties and Indemnified Parties

     

The Company, the other Intervening-Parties, Arvana and their respective
affiliates, shareholders, directors, officers, managers, employees, advisors,
agents, representatives and successors (the “Indemnified Parties”) shall not
have any liability for any debts, obligations or liabilities in any way
associated with Global, the Operation, the Transferred Assets, the Platform or
the Employees, and Global shall be fully and exclusively liable for all such
debts, obligations and liabilities. Global shall also be fully and exclusively
liable for all principal, interest, fines, taxes, social security, costs,
expenses relating to any of the foregoing items, including any claims or
lawsuits from any third parties in any way relating thereto.

      5.3

Indemnification

     

Global and PM shall hold the Indemnified Parties harmless and shall promptly
indemnify the Indemnified Parties from and against any and all direct or
indirect liabilities, losses, damages, claims, lawsuits, actions, fees, costs,
expenses, interest, awards, judgments, fines and penalties (including, without
limitation, disbursements or transfers of economic value, attorneys’ fees,
courts costs, placement of bonds or surety, judicial deposits and out-of-pocket
expenses) incurred or suffered by any of the Indemnified Parties foregoing
persons arising out of or resulting from:

      (a)

the breach of any assumption, declaration, representation or warranty made by
any of Global or PM under Section 5 of the Investment Agreement or pursuant to
this Agreement, or if any such representation or warranty turns out to be
untrue, incorrect, incomplete or inaccurate; or

      (b)

the breach by Global or PM of any obligation contained in this Agreement or any
other agreement or contract contemplated by this Agreement.

- 6 -

--------------------------------------------------------------------------------


6.

MISCELLANEOUS


6.1

Joint Liability

   

For all purposes of this Agreement, Global and PM shall be considered as one and
unique party, including for the purposes of Section 6.11. All rights and
obligations attributed to Global and PM pursuant to the terms hereof shall be
exercised and complied with by any of Global and PM. Global and PM shall be
jointly and severally responsible for all of their obligations under this
Agreement.

    6.2

Reciprocal Powers of Attorney

   

PM and Global, hereby, irrevocably and irreversibly, mutually and reciprocally
appoint each other its/his/her attorney-in-fact, granting the other powers to
receive notifications, notices, communications and service of process, require,
revoke, notify, confess, desist, appeal, waive rights, settle, compromise, sign
agreements and commitments, receive and grant releases and acquittals arising
out or in connection with any of the subject matters hereof.

    6.3

Expenses

   

Except as otherwise specified in this Agreement, all costs and expenses,
including fees and disbursements of counsel, financial advisors and accountants,
incurred in connection with this Agreement shall be paid by the party incurring
such costs and expenses.


6.4

No Waiver

   

No failure or delay of any Party or any of the intervening-parties in exercising
any of its rights shall constitute waiver or novation or impair the subsequent
exercise of such right.

    6.5

Entire Agreement; Amendments

   

This Agreement constitutes the entire agreement between the Parties and, as
applicable, the intervening-parties, with respect to the subject matters hereof
and supersedes all prior agreements and understandings among them regarding such
same matters. This Agreement may be amended only upon the mutual written consent
of all Parties.

    6.6

Implementation Instruments; Further Assurance

   

The Parties shall execute and deliver from time to time such additional
instruments, documents, conveyances or assurances and take such other actions as
necessary or otherwise reasonably requested to confirm or assure the rights and
obligations provided for in this Agreement.


6.7

Intervention by Networks and Turinco

   

Turinco is an intervening party to this Agreement for the specific purposes of
Section 3.11. In addition, both Networks and Turinco are intervening parties
hereto so as to acknowledge the termination of the Investment Agreement in
accordance with the terms and conditions herein.

    6.8

Intervention of the Company

   

The Company executes this Agreement to acknowledge hereof and to assume its
obligations hereunder, undertaking to comply and cause full compliance herewith.

- 7 -

--------------------------------------------------------------------------------


6.9

Assignment; Successors

   

No Party may assign its rights, interests, obligations or liabilities under this
Agreement or delegate its duties without the prior written consent of the other
Parties, except that Arvana may assign, in whole or in part, its rights
hereunder (i) any of its present or future affiliates, or (ii) any person that
acquires from Arvana or becomes the holder of all or a portion of the shares of
the Company at any time held by Arvana. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns.

    6.10

Severability

   

In the event any term or provision of this Agreement shall be deemed to be
illegal, invalid or unenforceable for any reason, such illegality, invalidity or
unenforceability will not affect any other term or provision of this Agreement
and the parties shall endeavor to replace the invalid or null and void term or
provision with such which corresponds best to the intentions of the Parties.

    6.11

Specific Performance

   

Without prejudice of the provisions of the section 6.13, Arvana and the Company
shall have the right to require specific performance of this Agreement, in whole
or in part, pursuant to the provisions of articles 461, 632, 639 and seq. of the
Brazilian Civil Procedure Code and any other applicable provisions.

    6.12

Governing Law

   

This Agreement shall be governed by the laws of Brazil.

- 8 -

--------------------------------------------------------------------------------


6.13

Arbitration

     

Any dispute, controversy or claim between Arvana, on the one side, and any of
Global and PM, on the other, arising out of or relating to this Agreement shall
be finally settled by binding arbitration in accordance with the Rules of the
International Chamber of Commerce – ICC (the “Rules”) and pursuant to the
provisions of this section, as follows:

      (a)

the arbitration tribunal shall consist of 3 (three) arbitrators, appointed and
replaced in accordance with this section and with the Rules. For such purposes,
Global and PM shall be deemed to be one and sole Party. The claimant Party shall
appoint 1 (one) arbitrator, the other Party shall appoint 1 (one) arbitrator and
such 2 (two) Party-appointed arbitrators shall appoint the third arbitrator, who
shall serve as the chairman of the arbitral tribunal.

      (b)

the Party willing to initiate the arbitration shall deliver a written notice to
the other Party, which notice shall (i) describe in reasonable detail the
dispute, controversy or claim, (ii) demand the submission of such dispute,
controversy or claim to arbitration, and (iii) contain the name of the
arbitrator to be appointed by such claimant Party to the arbitral tribunal.

      (c)

the other Party shall have 10 (ten) days as of the receipt of the notice
mentioned in the preceding paragraph to appoint the second arbitrator to the
arbitral tribunal. Should such the Party fail to timely appoint the arbitrator
pursuant to this paragraph, such arbitrator shall be appointed by the ICC
pursuant to the provisions of the Rules.

      (d)

the 2 (two) arbitrators so appointed shall, within 10 (ten) days of the date on
which the second arbitrator was appointed, jointly appoint the third arbitrator
and chairman of the arbitral tribunal. If the 2 (two) appointed arbitrators
cannot agree on the appointment of the third arbitrator within such 10-day
period, then such arbitrator shall be appointed by the ICC, pursuant to the
provisions of the Rules.

      (e)

the arbitration shall take place in the City of São Paulo, Brazil, and the
language to be used in the arbitration proceedings shall be Portuguese.

      (f)

the arbitrators shall not decide or render judgments in equity.

      (g)

the arbitration award shall be issued and delivered in the City of São Paulo –
SP, Brazil, and shall contain (i) a report, including the name of the parties
and a summary of the dispute submitted to arbitration; (ii) the basis and
grounds of the decision, addressing the matters of fact and matters of law;
(iii) the decision, in which the arbitrators shall solve the matters submitted
to the arbitration and shall establish the deadline for the parties to comply
with the decision, if applicable; and (iv) the date on which and the place where
the arbitration award has been issued. The arbitration award shall be signed by
all of the arbitrators. The arbitration award shall be final, conclusive and
binding upon all parties.

      (h)

prior to the institution of the arbitration, any party can seek in court the
required interim, urgent, preventive or coercive measures. After the institution
of the arbitration, the arbitrators shall be authorized to, at their own
initiative or at the request of either party, to seek in court any required
urgent, preventive or coercive measures, as per the provisions of article 22,
paragraph 4, of Law No. 9,307 of September 23, 1996.

- 9 -

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties execute this instrument on the date and in
the place first above written, in three counterparts of same tenor and content,
in the presence of the undersigned witnesses.

São Paulo, October 31, 2006.

ARVANA PARTICIPAÇÕES S.A.

                     /s/ Estevao Popovics        /s/ Edleuza F. Costa By:   By:
Title:   Title:

GLOINFO 500 SOLUÇÕES EM TELEMÁTICA LTDA.

/s/ Paulo Santos Messina
________________________________
By:                                                
Title:                                             

PAULO SANTOS MESSINA

/s/ Paulo Santos Messina
____________________________

LÚCIA SANGIACOMO MESSINA

/s/ Lúcia Sangiacomo Messina
____________________________

ARVANA COMUNICAÇÕES DO BRASIL S.A.

/s/ Estevao Popovics
 
/s/ Edleuza F. Costa
By:   By: Title:   Title:

(signatures continue on the following page)

- 10 -

--------------------------------------------------------------------------------

(signature page of the Termination Agreement dated October 31, 2006)

ARVANA NETWORKS, INC.

/s/ Michael Jervis    /s/ Karen Engleson By: Michael Jervis   By: Karen Engleson
Title: President   Title: CFO

ARVANA INC.

/s/ Michael Jervis    /s/ Ross Wilmot By: Michael Jervis   By: Ross Wilmot
Title: C.E.O.   Title: Director


WITNESSES:       1. _____________________________________ 2. 
_____________________________________ Name:      Name: RG:      RG: CPF:
     CPF:

- 11 -

--------------------------------------------------------------------------------